Citation Nr: 0840995	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-21 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the claim for service 
connection for the cause of the veteran's death.  

In October 2008, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Cleveland RO before the undersigned Acting Veterans Law Judge 
(AVLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the RO an opportunity to 
adjudicate the claim for accrued benefits and to afford the 
appellant proper notice. 

On her April 2003 Form 21-4138, the appellant stated that she 
wished to file a claim for Dependency and Indemnity 
Compensation (DIC), Death Pension, and Accrued Benefits based 
on the veteran's exposure to Agent Orange and heart problems 
related to post traumatic stress disorder (PTSD).  In a 
January 2004 rating decision, the appellant was denied 
service connection for the cause of the veteran's death.  In 
the January 2004 notice letter accompanying that decision, it 
was noted that the appellant's claim for death pension was 
granted but that her claim for accrued benefits was not 
approved.  Although an explanation was provided regarding why 
the claim for entitlement to service connection for the cause 
of the veteran's death was denied, there was no explanation 
regarding why the claim for accrued benefits was not allowed.  
Further, the issue of entitlement to accrued benefits was not 
listed as an issue on the rating decision itself.  In any 
event, the Board notes that the appellant reiterated her 
theory that the veteran's PTSD contributed to his coronary 
artery disease in her August 2004 notice of disagreement 
(NOD).  Thus, the appellant is effectively disagreeing with 
the denial of accrued benefits.  When there has been an 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for 
issuance of an SOC on the issue of accrued benefits is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Further, the Board notes that the veteran did have a claim 
for entitlement to service connection for PTSD pending at the 
time of his death.  For a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  
The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008).  See also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).

A review of the record shows that in March 2002, the Board 
remanded the issue of whether new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for PTSD for further development.  In March 2003, 
while the development was in process, the veteran died.  The 
following month, the appellant submitted a timely application 
for dependency and indemnity compensation and accrued 
benefits.  As noted above, the January 2004 notice letter 
which denied the claim for accrued benefits did not address 
the claim for PTSD.  Thus, the appellant's claim for accrued 
benefits must be properly adjudicated as the veteran had a 
claim pending at the time of his death.  See Taylor v. 
Nicholson, 21 Vet. App. 126 (2007).

As the RO has not yet properly considered the underlying 
merits of the accrued benefits claims, a remand for that 
action is now necessary.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  Additionally, the issue of 
entitlement to service connection for cause of death is 
"inextricably intertwined" with the issue of accrued 
benefits.  Therefore, these issues must be remanded to the RO 
in accordance with the holding in Harris v. Derwinski, 1 Vet. 
App. 181 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  

Further, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2008).  As part of 
that notice, VA must inform the claimant of the information 
and evidence she is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in her possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant 
has not been given the required notification.  Thus, a remand 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the evidence and information 
required to substantiate her claim for 
accrued benefits and her claim for 
entitlement to service connection for the 
cause of the veteran's death, as well as 
the information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice should 
include notice must include: (1) a 
statement of the conditions, if any, for 
which a veteran was service connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  
2.  The issue of entitlement to accrued 
benefits to include consideration of the 
pending claim for entitlement to service 
connection for PTSD should be properly 
addressed by the RO in the first instance.  

3.  After an appropriate period of time or 
after the appellant indicates that she has 
no further evidence to submit, the claims 
should be readjudicated.  The claims are 
"inextricably intertwined" and, 
therefore, must be adjudicated together.  
If the benefits sought are not granted, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




